EX-3.2 RESTATED BYLAWS OF EMERITUS CORPORATION AMENDMENTS SectionEffect of AmendmentDate of Amendment TABLE OF CONTENTS PAGE SECTION 1. OFFICES 1 SECTION 2. SHAREHOLDERS 1 Annual Meeting 1 Special Meetings 1 Meetings by Communication Equipment 1 Date, Time and Place of Meeting 1 Business for Shareholders' Meetings 2 Business at Annual Meetings 2 Business at Special Meetings 2 Notice to Corporation 2 Notice of Meeting 2 Waiver of Notice 3 Fixing of Record Date for Determining Shareholders 3 Voting Record 3 Quorum 4 Manner of Acting 4 Proxies 4 Voting of Shares 4 Voting for Directors 4 Action by Shareholders Without a Meeting 5 SECTION 3. BOARD OF DIRECTORS 5 General Powers 5 Number and Tenure 5 Nomination and Election 6 Nomination 6 Election 6 Annual and Regular Meetings 6 Special Meetings 7 Meetings by Communications Equipment 7 Notice of Special Meetings 7 Personal Delivery 7 Delivery by Mail 7 i TABLE OF CONTENTS PAGE Delivery by Private Carrier 7 Facsimile Notice 7 Delivery by Telegraph 7 Oral Notice 8 Waiver of Notice 8 In Writing 8 By Attendance 8 Quorum 8 Manner of Acting 8 Presumption of Assent 8 Action by Board or Committees Without a Meeting 9 Resignation 9 Removal 9 Vacancies 9 Executive and Other Committees 9 Creation of Committees 9 Authority of Committees 10 Audit Committee 10 Compensation Committee 10 Nominating and Organization Committee 10 Quorum and Manner of Acting 11 Minutes of Meetings 11 Resignation 11 Removal 11 Compensation 11 SECTION 4. OFFICERS 11 Appointment and Term 11 Resignation 12 Removal 12 Contract Rights of Officers 12 Chairman of the Board 12 President 12 ii TABLE OF CONTENTS PAGE Vice President 12 Secretary 13 Treasurer 13 Salaries 13 SECTION 5. CONTRACTS, LOANS, CHECKS AND DEPOSITS 13 Contracts 13 Loans to the Corporation 13 Checks, Drafts, Etc. 13 Deposits 14 SECTION 6. CERIFICATES FOR SHARES AND THEIR TRANSFER 14 Issuance of Shares 14 Certificates for Shares 14 Stock Records 14 Restriction on Transfer 14 Transfer of Shares 15 Lost or Destroyed Certificates 15 SECTION 7. BOOKS AND RECORDS 15 SECTION 8. ACCOUNTING YEAR 16 SECTION 9. SEAL 16 SECTION 10. INDEMNIFICATION 16 Right to Indemnification 16 Restrictions on Indemnification 17 Advancement of Expenses 17 Right of Indemnitee to Bring Suit 17 Procedures Exclusive 17 Nonexclusivity of Rights 17 Insurance, Contracts and Funding 18 Indemnification of Employees and Agents of the Corporation 18 Persons Serving Other Entities 18 SECTION 11. AMENDMENTS 18 iii RESTATED BYLAWS
